        Case 4:21-cv-00498-LPR Document 8 Filed 06/15/21 Page 1 of 2



            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

MICAH WEBB                                                    PLAINTIFF
ADC #130969

v.                        No. 4:21-cv-498-DPM

ARKANSAS GENERAL ASSEMBLY;
MAHONEY, Security Captain, Varner
Unit, ADC; MADDEN, Security Captain,
Varner Unit, ADC; LINDSY, Security
Captain, Varner Unit, ADC; BARBARA
SMALLWOOD, Business Office Manager
(Accounting), Varner Unit, ADC;
ARKANSAS DIVISION OF CORRECTIONS,
formerly known as Arkansas Department
of Correction; and DOES 1-2, 2021 Arkansas
Act 1110 and Arkansas Code Annotated
§ 12-29-119                                               DEFENDANTS

                                 ORDER
     This case is closely related to Hayes v. Rutledge, 4:21-cv-347-LPR,
and several other cases recently filed in the Eastern District of Arkansas.
Judge Rudofsky has agreed to accept a transfer, and that would
promote judicial economy. The Court therefore directs the Clerk to
reassign this case to Judge Rudofsky. GENERAL ORDER No. 39, § (b)(S).
  Case 4:21-cv-00498-LPR Document 8 Filed 06/15/21 Page 2 of 2



So Ordered.



                            D .P. Marshall Jr.
                            United States District Judge




                              -2-
